Office of Chief Counsel
Internal Revenue Service

Memorandum
Release Number: 20111701F
Release Date: 4/29/11
CC:LB&I:HMT:DET:EREdberg
POSTF-112225-10
UILC:

6224.01-05

date:

March 30, 2011

to:

---------------Revenue Agent
(Large Business & International)

from:

Elizabeth R. Edberg
Attorney (Detroit)
(Large Business & International)

subject:

Tax Matters Partner's Authority to Sign a Form 872-P
This memorandum responds to your request for assistance. This advice may not be
used or cited as precedent.
LEGEND
ABC LLC = ---------------ABC Inc. = --------------Article Q = ------------Company A = -----------------------Company B = -------------------------------------Company C = ------------------------Individual D = ---------------------------Members = ---------------------------------------------------------------------------------------------------------------------------------------------------------------------------------Operating Agreement = ---------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------Paragraph R = ---------------Paragraph S = -------------------Plan of Conversion = -----------------------------------------------------------------Section M = ---------------

Section N = --------------Section O = --------------Subsection Y = -------Subsection Z = --Tax Year 1 = ----------------------------------------------------Taxpayer = -----------------------------------------------------------X = -XYZ Inc. = ----------------------Year 2 = ------Year 3 = ------ISSUES
1. Whether the tax matters partner has the authority to sign a consent to extend the
statute of limitations when the Operating Agreement provides that the tax matter
partner’s authority to sign consents is limited to situations where the Board of
Managers deems such consent necessary or advisable and no approval has
been obtained from the Board of Managers.
2. If the tax matters partner does not have authority to sign the consent, what steps
should be taken to secure an extension of the statute of limitations?
3. Where does the tax matters partner sign Form 872, Consent to Extend the Time
to Assess Tax?
4. Subsequent to the year at issue, Company A became a single member limited
liability company and a disregarded entity for federal tax purposes. Does
Company A still have authority to act as the tax matters partner?
5. Who should sign the consent on behalf of Company A when it is a limited liability
company taxed as a partnership with its own tax matters partner (TMP2), who is
also a limited liability company taxed as a partnership with its own tax matters
partner (TMP3), who is also a limited liability company taxed as a partnership
with its own tax matters partner (TMP4)?
6. Subsequent to the year at issue, the Taxpayer converted from ABC LLC to ABC
Inc., and then changed its name from ABC Inc. to XYZ Inc. How does this affect
the heading and signature to be used on the consent?
CONCLUSIONS
1. The tax matters partner has the authority under I.R.C. § 6229(b)(1)(B) to sign a
consent to extend the statute of limitations.
2. Based upon litigation hazards, one of the following approaches should be taken
to secure an extension of the statute of limitations:

a. Approach 1. Obtain the necessary approval for the tax matters partner to
sign the consent. As the Board of Managers no longer exists, approval for
the tax matters partner to execute the consent should be obtained from
the current Board of Directors.
b. Approach 2. Have the partners for the year at issue authorize a person in
writing to enter into an agreement to extend the statute of limitations in
accordance with Internal Revenue Code section 6229(b)(1)(B) and
Treasury Regulation section 301.6229(b)-1(a).
c. Approach 3. Secure statute extensions from each of the ultimate
taxpayers individually. This approach is the least preferable because it
requires each taxable indirect member to sign a separate form each time
the statute needs to be extended.
3. The tax matters partner should not sign a Form 872, Consent to Extend the Time
to Assess Tax. Rather, the tax matters partner should sign a Form 872-P,
Consent to Extend the Time to Assess Tax Attributable to Partnership Items.
The Form 872-P contains a signature line specifically for the tax matters partner.
4. Company A may not have the authority to act as the tax matters partner.
Although a disregarded entity may be designated as the tax matters partner
pursuant to Revenue Ruling 2004-88, 2004-2 C.B. 165, the designation is
arguably terminated when converting from a multi-member to a single member
limited liability company. A new TMP, or Company A, may be redesignated as
the TMP.
5. Because Company A is a limited liability company, the identity of its TMP is
irrelevant for purposes of determining who may sign on its behalf. Instead, its
operating agreement must be reviewed to determine who has legal authority to
bind the company. The person(s) with legal authority to act on behalf of
Company A must sign the consent and such person(s) may or may not be TMP2.
6. We recommend all references to the partnership in Form 872-P be worded as
follows: ABC LLC, now known as XYZ Inc. (formerly known as ABC Inc.,
successor in interest to ABC LLC).
FACTS
For Tax Year 1, the Taxpayer was a limited liability company taxed as a partnership for
federal tax purposes. During Tax Year 1, the Taxpayer had X members, who were the
Members. The Taxpayer designated Company A, one of the Members, as the tax
matters partner (“TMP”) on its Form 1065, U.S. Return of Partnership Income, for Tax
Year 1.

The Taxpayer’s Operating Agreement1 authorized the TMP to represent the Taxpayer
before the IRS and to sign such consents as deemed necessary or advisable by the
Board of Managers. Specifically, Subsection Y of Section M of the Operating
Agreement provided that:
------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------Subsection Z of Section M provided that the provisions of Section M (relating to the
TMP) would remain in effect after the termination of the company and as long as
necessary to resolve federal tax matters.
Sections N and O of the Operating Agreement provided that the company would be
managed by a Board of Managers, which board was to be comprised of individuals
appointed by the members of the company.
In Year 2, the Taxpayer converted from a limited liability company into a corporation
under Delaware’s formless conversion statute found at DEL. CODE ANN. tit. 8, § 265
(West). In connection with this, the Taxpayer changed its name from ABC LLC to ABC
Inc.
Article Q of the Bylaws for the ABC Inc. provided for the establishment of a Board of
Directors.
Paragraph R of the Plan of Conversion provided that the directors and officers of the
corporation immediately after the conversion would be those individuals who were the
managers and officers of the limited liability company immediately prior to the
conversion.
Paragraph S of the Plan of Conversion provided, in part, that shares of stock issued in
exchange for membership interests were deemed to be issued in full satisfaction of all
rights pertaining to such membership interests, except that Section M of the Operating
Agreement would remain in effect to the extent necessary to administer any federal tax
matter related to a tax year prior to the conversion.
While the Plan of Conversion provided that individuals who were managers prior to the
conversion would be directors after the conversion, neither the Plan of Conversion nor
the Bylaws nor the Operating Agreement provided that the Board of Directors would act
in place of the Board of Managers to the extent the Operating Agreement remained in
effect.
1

During the year at issue, the operating agreement in effect was the Operating Agreement. Subsequent
to the year at issue, the Operating Agreement was amended and restated multiple times. Every version
of the Operating Agreement contained the provisions discussed in this memorandum.

The Board of Managers never gave approval for the TMP to sign a statute extension for
Tax Year 1, or statute extensions in general. Because of the conversion of the
Taxpayer into a corporation, the Board of Managers no longer exists.
During the year at issue, Company A was a limited liability company taxed as a
partnership. Its TMP was Company B (TMP2), also a limited liability company taxed as
a partnership. Company B’s TMP was Company C (TMP3), also a limited liability
company taxed as a partnership. The TMP for Company C was Individual D (TMP4).
Companies A, B, and C were all formed in Delaware.
In Year 2, Company A became a single member limited liability company, and, thus, a
disregarded entity for federal tax purposes. Company B is the sole member of
Company A.
In Year 3, ABC Inc. changed its name to XYZ Inc.
LAW AND ANALYSIS
Partnerships do not pay federal income taxes, but they are required to file annual
information returns reporting the partners' distributive shares of tax items. I.R.C.
§§ 701, 6031. The individual partners then report their distributive shares of the tax
items on their federal income tax returns. I.R.C. §§ 701-704.
To eliminate the administrative burden caused by duplicative audits and litigation and to
provide consistent treatment of partnership items among the partners in the same
partnership, Congress enacted the unified audit and litigation procedures of the Tax
Equity and Fiscal Responsibility Act of 1982 (“TEFRA”). Pub. L. 97-248, § 401, 96 Stat.
648; see, I.R.C. §§ 6221-34; Meruelo v. Comm’r, 132 T.C. 355, 362 (2009); H. Conf.
Rept. 97-760, at 599-600 (1982), 1982-2 C.B. 600, 662-63. Pursuant to TEFRA,
partnership items are determined in a single partnership-level proceeding. I.R.C.
§§ 6221, 6225.
I.R.C. § 6231(a)(7)(A) defines the tax matters partner as the general partner designated
as the tax matters partner as provided in the regulations.
Treasury Regulation section 301.6231(a)(7)-1(c) provides that “[t]he partnership may
designate a tax matters partner for a partnership taxable year on the partnership return
for that taxable year in accordance with the instructions for that form.”
Treas. Reg. § 301.6231(a)(7)-1(l)(1)(iii) provides that a designation of a tax matters
partner for a taxable year terminates upon “[t]he liquidation or dissolution of the tax
matters partner, if the tax matters partner is an entity.” Under I.R.C. § 708(b)(1)(A), a
partnership is terminated if the partnership is not carried on as a partnership by the
partners. A single member limited liability company is not a partnership. Therefore if a
limited liability company with multiple members that is treated as a partnership is
converted to a single member limited liability company, the partnership is terminated.
The designation of that entity as tax matters partner would arguably be terminated

because the partnership would not longer exist even though the state law entity
continues to exist.
Revenue Ruling 2004-88, 2004-2 C.B. 165, provides that a limited liability company that
is a disregarded entity for federal tax purposes may be the tax matters partner of a
TEFRA partnership, because a partner’s status as a general partner (and thus its
eligibility to be the tax matters partner) is determined under state law and, despite being
a disregarded entity for federal tax purposes, the limited liability company is still a
general partner under state law.
I.R.C. § 6229(a) provides that “the period for assessing any tax imposed by subtitle A
with respect to any person which is attributable to any partnership item (or affected
item) for a partnership table year shall not expire before the date which is 3 years after
the later of – (1) the date on which the partnership return for such taxable year was
filed, or (2) the last day for filing such return for such year (determined without regard to
extensions).”
Section 6229(b)(1) provides that the period described in subsection (a) “may be
extended – (A) with respect to any partner, by an agreement entered into by the
Secretary and such partner, and (B) with respect to all partners, by an agreement
entered into by the Secretary and the tax matters partner (or any other person
authorized by the partnership in writing to enter into such an agreement), before the
expiration of such period.”
Treas. Reg. § 301.6229(b)-1(a) provides that a “partnership may authorize any person
to extend the period described in section 6229(a) with respect to all partners by filing a
statement to that effect” with the IRS.2 “The statement shall –
(1) Provide that it is an authorization for a person other than the tax matters partner
to extend the assessment period with respect to all partners;
(2) Identify the partnership and the person being authorized by name, address, and
taxpayer identification number;
(3) Specify the partnership taxable year or years for which the authorization is
effective; and
(4) Be signed by all persons who were general partners (or, in the case of an LLC,
member-managers, as those terms are defined in § 301.6231(a)(7)-2(b)) at any
time during the year or years for which the authorization is effective.
Treas. Reg. § 301.6229(b)-1(a).

2

In cases where a notice of beginning of an administrative proceeding “has already been mailed to the
tax matters partner, the statement should be filed with the Internal Revenue Service office that mailed
such notice.” Treas. Reg. § 301.6229(b)-1.

Treas. Reg. § 301.6231(a)(7)-2(a) provides that “for purposes of applying section
6231(a)(7) and section 301.6231(a)(7)-1 to an LLC, only a member-manager of an LLC
is treated as a general partner, and a member of an LLC who is not a member-manager
is treated as a partner other than a general partner.”
Treas. Reg. § 301.6231(a)(7)-2(b)(3) provides that “member-manager means a member
of an LLC who, alone or together with others, is vested with the continuing exclusive
authority to make the management decisions necessary to conduct the business for
which the organization was formed. Generally, an LLC statute may permit the LLC to
choose management by one or more managers (whether or not members) or by all of
the members. If there are no elected or designated member-managers (as so defined
in this paragraph (b)(3)) of the LLC, each member will be treated as a member-manager
for purposes of this section.”
DEL. CODE ANN. tit. 6, § 18-402 (West) provides that the management of a limited
liability company shall be vested in its members unless the limited liability company
agreement provides otherwise. The limited liability company agreement may provide for
management, in whole or in part, by a manager or managers. DEL. CODE ANN. tit. 6, §
18-402 (West).
DEL. CODE ANN. tit. 8, § 265 (West) allows a limited liability company to convert to a
corporation by filing a certificate of conversion to corporation and a certificate of
incorporation. Subsections (f) and (g) provide that the resulting corporation “shall, for all
purposes of the laws of the State of Delaware, be deemed to be the same entity as the
converting [limited liability company]” and the conversion constitutes “a continuation of
the existence of the converting [limited liability company] in the form of a corporation.”
DEL. CODE. ANN. tit. 8, § 265(f)-(g). Subsection (f) states that “all of the rights, privileges
and powers of the other entity that has converted . . . as well as all other things and
causes of action belonging to such other entity, shall remain vested in the domestic
corporation to which such other entity has converted.” DEL. CODE. ANN. tit. 8, § 265(f).
Revenue Ruling 2004-59, 2004-1 C.B. 1050, determined that, for federal tax purposes,
“[i]f an unincorporated state law entity that is classified as a partnership for federal tax
purposes converts into a state law corporation under a state law formless conversion
statute, the following is deemed to occur: the partnership contributes all its assets and
liabilities to the corporation in exchange for stock in such corporation, and immediately
thereafter, the partnership liquidates distributing the stock of the corporation to its
partners.”
In Medical & Business Facilities, Ltd. v. Commissioner, 60 F.3d 207 (5th Cir. 1995),
rev’g T.C. Memo. 1994-38, the Fifth Circuit relied upon language in the partnership
agreement that vested management and control of the business in a managing general
partner and management committee comprised of the firm’s general partners to
determine that a statute extension signed by one general partner without approval from
the management committee was not signed by a person authorized in writing under
I.R.C. § 6229(b)(1)(B). The court determined that the managing general partner and

management committee had to act collectively on all decisions with respect to the
management and control of the business, including the execution of a statute extension.

Status of the Members as General Partners
During Tax Year 1, the Taxpayer was a Delaware limited liability company managed by
managers. See DEL. CODE ANN. tit. 6, § 18-402 (West). None of the Members were
managers. Therefore, all of the Members were member-managers for federal tax
purposes and, thus, general partners. See Treas. Reg. § 301.6231(a)(7)-2(a), (b)(3).
Because Company A was a general partner, the Taxpayer’s designation of Company A
as the TMP on its Form 1065 for Tax Year 1 was valid. See I.R.C. § 6231(a)(7)(A);
301.6231(a)(7)-1(c).
Issue 1
The TMP has authority to extend the statute of limitations for assessment on behalf of
all partners. See I.R.C. § 6229(b)(1)(B). An Operating Agreement that limits the TMP’s
authority to execute consents to situations where such consent is deemed necessary or
advisable by the Board of Managers does not override the TMP’s statutory authority
under I.R.C. § 6229(b)(1)(B) to sign such consent.
There are litigation hazards, however, as the Court of Appeals in the Fifth Circuit has
found that a partnership agreement that gave control to a managing partner and
management committee dictates that the managing partner and management
committee must act collectively when signing a consent for a statute extension. Cf.
Med. & Bus. Facilities, Ltd., 60 F.3d 207. Medical & Business Facilities, Ltd. related to
whether a statute extension was signed by a person authorized in writing, not a TMP.
Limitations in a partnership or operating agreement do not affect a TMP’s ability to sign
a statute extension under section 6229(b)(1)(B), which specifically provides that “an
agreement entered into by the Secretary and the tax matters partner” extends the
period of limitations for assessing any income tax attributable to partnership items (or
affected items) with respect to all partners. In situations where a partnership or
operating agreement restricts the TMP’s ability to sign consents, however, we
recommend avoiding any potential conflict regarding the validity of such consent. See
Internal Revenue Manual section 4.31.2.6.2 (providing that, prior to securing a statute
extension from the TMP, the limited liability company operating agreement should be
reviewed to determine whether there are any restrictions on the TMP’s ability to sign the
consent).
Issue 2
Because of the litigation hazards caused by the limitations on the TMP in the Operating
Agreement, we recommend that one of the following approaches be taken to secure
consent to extend the statute of limitations:

Approach 1: Obtain Approval from the Current Board of Directors
The Operating Agreement requires the Board of Managers to deem the consent
necessary or advisable. The Board of Managers did not give such approval and no
longer exists. However, the corporate entity has a Board of Directors, which was
initially comprised of the former managers pursuant to the Plan of Conversion. The
Board of Directors should be able to deem the consent necessary or advisable in
accordance with Subsection Y of Section M of the Operating Agreement.
Even though none of the LLC or corporate documents specifically provided that the
Board of Directors would act in place of the Board of Managers to the extent the
Operating Agreement remained in effect, this approach is consistent with the Operating
Agreement and Plan of Conversion, both of which intended for the TMP provisions of
the Operating Agreement to remain in effect to the extent necessary to administer any
federal tax matter related to a tax year prior to the conversion. In order for Section M to
remain in effect, there must be a board capable of approving consents. As the Board of
Directors is the only board currently in place, then it should be able to approve such
agreements. Otherwise, the provisions of the Operating Agreement and Plan of
Conversion mandating that Section M remain in effect are meaningless.
This approach is also consistent with the Delaware formless conversion statute, which
considers ABC Inc. to be the same entity as, and to continue the existence of, ABC
LLC. See DEL. CODE. ANN. tit. 8, § 265(f)-(g). Under this statute, the rights, privileges
and powers of ABC LLC belong to ABC Inc. (now known as XYZ Inc.) and one of the
rights, privileges and powers ABC LLC possessed was the ability for the board to
approve consents. See DEL. CODE. ANN. tit. 8, § 265(f). While Revenue Ruling 2004-59
treats the partnership as liquidated for federal tax purposes upon its conversion, state
law governs who has authority to act on behalf of a limited liability company. Cf. Rev.
Rul. 2004-88.
Therefore, if the Board of Directors deems the execution of the consent necessary or
advisable, we believe the TMP would have the requisite authority to execute the
consent. This approval should be reflected by Board minutes or other written
documentation.
Approach 2: Have the Partnership Authorize a Person in Writing to Enter into an
Agreement to Extend the Statute of Limitations
Authority to extend the statute of limitations is not limited to the TMP, as any person
authorized by the partnership in writing may extend the statute of limitations. See I.R.C.
§ 6229(b)(1)(B). To achieve this, a written statement must be filed with the IRS and the
written statement must:
(1) Provide that it is an authorization for a person other than the tax matters partner
to extend the assessment period with respect to all partners;

(2) Identify the partnership and the person being authorized by name, address, and
taxpayer identification number;
(3) Specify the partnership taxable year or years for which the authorization is
effective; and
(4) Be signed by all persons who were member-managers of the LLC at any time
during the year or years for which the authorization is effective.
Treas. Reg. § 301.6229(b)-1(a). As all of the Members were member-managers, each
of the Members would need to sign the authorization.
If a written authorization complying with the above requirements is received, then the
person designated by the authorization can sign a consent to extend the statute of
limitations.
Approach 3: Secure Statute Extensions from Each of the Members Individually
Section 6229(b)(1)(A) allows the period of limitations for assessing any income tax
attributable to partnership items (or affected items) to be extended with respect to any
partner by an agreement entered into by the Secretary and such partner. Hence, the
statute may be extended by securing statute extensions from each of the ultimate
taxpaying indirect members.3 This is the least preferable approach because, instead of
resulting in one authorized signor, it requires each member to sign a separate form
each time the statute needs to be extended. For instance, not only would X statute
extensions be needed at present, but if the statute had to be further extended X statute
extensions would be needed at that point in time too.
Issue 3
Section 6229(b)(1) allows the period of limitations for assessing any income tax
attributable to partnership items (or affected items) to be extended – (A) with respect to
any partner, by an agreement entered into by the Secretary and such partner, and (B)
with respect to all partners, by an agreement entered into by the Secretary and the tax
matters partner (or any other person authorized by the partnership in writing to enter
into such an agreement), before the expiration of such period. When an extension is
secured from a partner (scenario A), Form 872, Consent to Extend the Time to Assess
Tax, should be used. When an extension is secured from an agent for the partners with
respect to all partners (scenario B), Form 872-P, Consent to Extend the Time to Assess
Tax Attributable to Partnership Items, should be used.
Therefore, the TMP should not sign a Form 872, Consent to Extend the Time to Assess
Tax. Rather, the TMP should sign a Form 872-P, Consent to Extend the Time to

3

Since the direct members are flow through entities they are not the ultimate taxpayers and may have no
authority to extend the statute of limitations for the members.

Assess Tax Attributable to Partnership Items. The Form 872-P contains a signature line
specifically for the TMP.
Please note that Form 872-P will also be used if consent is secured from a person
authorized in writing by the partnership. In addition to a signature line for the TMP,
Form 872-P includes a signature line for an authorized person. Form 872 will be used if
statute extensions are secured from each of the Members individually.
Issue 4
The fact Company A became a single member limited liability company and, thus, a
disregarded entity for federal tax purposes does affect its status as TMP. Once
Company A became a single member limited liability company, it is disregarded for
federal tax purposes The entity, however, is still a valid entity under state law and a
partner’s eligibility to be the TMP is determined under state law. See Rev. Rul. 200488. An entity may be designated as the TMP even if it is a disregarded entity. See Rev.
Rul. 2004-88. The designation of a TMP is terminated, however, if there is a “liquidation
or dissolution of the tax matters partner, if the tax matters partners is an entity.” Treas.
Reg. § 301.6231(a)(7)(l)(1)(iii). Company A was a multi-member limited liability
company that was taxed as a partnership. A partnership is terminated if a partnership is
not carried on as a partnership by the partners. I.R.C. § 708(b)(1)(A). Company A was
a multi-member limited liability company that became a single member limited liability
company. A partnership cannot be a single member entity. Therefore, under section
708(b)(1)(A), the partnership was terminated. Once the partnership was terminated, the
designation of the TMP arguably may also have been terminated. While the regulation
was only intended to cover state law liquidations and dissolutions taxpayers might argue
that the regulations also includes section 708 terminations.
Although the consent to extend the statute of limitations does not need to be signed by
the TMP, it may be in the best interest of the parties to have a designated TMP. Under
Treas. Reg. 301.6231(a)(7)-1(e), a TMP may be designated by filing a statement with
the service center where the partnership return was filed. The written statement shall
state the following:
(1) Identify the partnership and the designated partners by name, address, and
taxpayer identification number;
(2) Specify the partnership taxable year to which the designation relates;
(3) Declare that it is a designation of a tax matters partner for the taxable year
specified; and
(4) Be signed by persons who were general partners at the close of the year and
were shown on the return for that year to hold more than 50 percent of the
aggregate interest in partnership profits held by all general partners as of the
close of that taxable year.

Treas. Reg. § 301.6231(a)(7)-1(e).
Issue 5
In this case we are dealing with a chain of flow-through entities. Company A is a limited
liability company taxed as a partnership with its own TMP (Company B or TMP2), who
is also a limited liability company taxed as a partnership, and so on.4 State law
determines who has authority to bind a limited liability company. Cf. Rev. Rul. 2004-88.
Because a limited liability company may be managed by persons who are not members
of the company, the designated TMP might not be a manager of the company under
state law. See DEL. CODE ANN. tit. 6, § 18-402 (West). As Company A is a limited
liability company, TMP2 is not necessarily the person with authority to bind the
company. If Company A is designated as either the TMP or the person who is
designated to sign a consent to extend the statute, then Company A’s operating
agreement should be reviewed to determine who has legal authority to act on behalf of
Company A for state law purposes and this person or persons should sign the consent
on behalf of Company A.5 It may coincide that Company B is both TMP2 for, and the
person with legal authority to act on behalf of, Company A.
If Company B can sign on behalf of Company A, the same analysis must be applied to
Company B to determine who can sign on its behalf as Company B is also a limited
liability company taxed as a partnership with its own TMP (Company C or TMP3).
Similarly, to the extent Company C can sign on behalf of Company B, the analysis must
be repeated as Company C is also a limited liability company taxed as a partnership
with its own TMP (Individual D or TMP4).
In conclusion, because Company A is a limited liability company, the identity of its TMP
is irrelevant for purposes of determining who may sign on its behalf. Instead, its
operating agreement must be reviewed to determine the person(s) who have legal
authority to bind the company. Such person(s) must sign the consent on behalf of
Company A.
Issue 6
In this case, ABC LLC was converted to a corporation under DEL. CODE ANN. tit. 8,
§ 265 (West). A limited liability company that converts to a corporation is for all
purposes the same entity that existed before the conversion. DEL. CODE. ANN. tit. 8,
§ 265(f)-(g).

4

As noted in the facts section, there are 4 tiers of TMPs.
We should do this notwithstanding that Treasury Regulation section 301.6224(c)-2(b)(1) generally
requires the TMP of the pass-through entity to sign for the pass-through entity. When the regulation was
written, there were no limited liability companies and the TMP of a partnership would always be a general
partner authorized to bind the entity. As discussed, with a limited liability company, the TMP may not
necessarily be a manager under state law authorized to sign for the company.

5

Therefore, we recommend the name of the partnership in the heading of Form 872-P6
read:
ABC LLC, now known as XYZ Inc. (formerly known as ABC Inc., successor in interest to
ABC LLC)
Similarly, when ABC LLC is referenced in the title to the signature line, the same
language should be used.
CASE DEVELOPMENT, HAZARDS AND OTHER CONSIDERATIONS
This writing may contain privileged information. Any unauthorized disclosure of this
writing may undermine our ability to protect the privileged information. If disclosure is
determined to be necessary, please contact this office for our views.
Please call (313) 237-6440 if you have any further questions.
ERIC R. SKINNER
Associate Area Counsel
(Large Business & International)
By: _Elizabeth R. Edberg____
Elizabeth R. Edberg
Attorney (Detroit)
(Large Business & International)

6

Only Form 872-P requires the name of the partnership. Form 872 does not require the name of the
partnership as it is executed at the individual partner level.

